[Cite as State v. Barr, 2011-Ohio-6651.]



                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 96907



                                       STATE OF OHIO
                                                        PLAINTIFF-APPELLEE

                                                  vs.

                                           HARRY BARR
                                                        DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                       Case No. CR-477447

        BEFORE:            Boyle, J., Stewart, P.J., and Celebrezze, J.

        RELEASED AND JOURNALIZED:                         December 22, 2011
                                             2


FOR APPELLANT

Harry M. Barr, pro se
Inmate No. 522-149
1150 North Main Street
P.O. Box 788
Mansfield, Ohio 44901

ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor
BY: Mary McGrath
Assistant County Prosecutor
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113




MARY J. BOYLE, J.:

       {¶ 1} Defendant-appellant, Harry Barr, appeals the trial court’s denial of his

motion for resentencing filed on May 16, 2011 — four years after the trial court sentenced

him to prison after he pleaded guilty for a single count of failure to verify current address.

Barr contends that the trial court should have granted his motion for resentencing because

he was never informed of his right to appeal under Crim.R. 32. But the trial court has no

jurisdiction to grant a motion for resentencing after a defendant’s sentence becomes final.

Accordingly, we affirm.
                                             3

                                    Procedural History and Facts

       {¶ 2} In February 2006, Barr was indicted on one count of failure to verify

address, in violation of R.C. 2950.06, a third degree felony.    On December 4, 2006, Barr

pleaded guilty to the single charge.      The trial court subsequently held a sentencing

hearing where it sentenced Barr in connection with two cases — this case and Case No.

CR-480727.     Specifically, the trial court imposed a four-year prison term for the failure to

verify current address to run consecutively to the 11-year prison term imposed in Case No.

CR-480727 for Barr’s conviction of robbery, which carried a notice of prior conviction

and repeat violent offender specifications, for a total term of 15 years in prison.

       {¶ 3} On May 12, 2011, Barr filed a motion for resentencing, arguing that the trial

court failed to comply with Crim.R. 32(B)(2) and tell him that he had the right to appeal

the sentence imposed in the underlying case.

       {¶ 4} The trial court denied Barr’s motion.        Barr now appeals the trial court’s

denial, raising the following two assignments of error:

       {¶ 5} “[I.] Due process is violated when the trial court fails to advise the defendant

pursuant to Crim.R. 32(B)(2) of his right to appeal or to seek leave to appeal the sentence

imposed.

       {¶ 6} “[II.] The trial court abuses it discretion in denying defendant’s motion for

resentencing when the trial court failed to advise defendant of his right to appeal or to seek

leave to appeal pursuant to mandatory provisions found in Criminal Rule 32(B)(2).”
                                             4

          {¶ 7} Because these are related, we will address these assignments of error

together.

                              Trial Court’s Jurisdiction and Crim.R. 32

          {¶ 8} In his two assignments of error, Barr argues that the trial court erred in

denying his motion for resentencing because it never advised him of his appellate rights

under Crim.R. 32. Although the trial court had discussed his appellate rights at the

sentencing hearing in connection with Case No. CR-480727, Barr argues that he was never

informed that he could appeal his sentence in the underlying case wherein he pleaded

guilty.     As a result of this error, he contends that the trial court must hold another

sentencing hearing.     We disagree.

          {¶ 9} First, the trial court’s judgment of February 1, 2007, wherein it sentenced

Barr to a total of four years and imposed three years of postrelease control, was a final

order that was not appealed.      Therefore, the trial court lacks jurisdiction to resentence

Barr pursuant to a “motion for resentencing.”      See State v. Fletcher, 2d Dist. No. 21172,

2006-Ohio-3194 (recognizing that a trial court lacks jurisdiction to resentence a defendant

once the judgment of sentence becomes a final order).

          {¶ 10} Second, while we recognize that the trial court did not comply with Crim.R.

32(B)(2) and (3) with respect to the underlying case, we find that Barr has failed to

demonstrate, let alone allege, any prejudice.       Under such circumstances, we find no

reversible error.    See, e.g., State v. Finch, 11th Dist. No. 11CA6, 2011-Ohio-4273 (trial
                                              5

court’s failure to inform defendant of his right to appeal under Crim.R. 32 was not

reversible error).   Indeed, the trial court’s failure to comply with Crim.R. 32(B)(2) and

(3) has no bearing on whether Barr’s plea was knowingly, intelligently, or voluntarily

made.

        {¶ 11} Accordingly, we overrule Barr’s two assignments of error.

        Judgment affirmed.

        It is ordered that appellee recover of appellant costs herein taxed.

        The court finds there were reasonable grounds for this appeal.

        It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated.       Case remanded to the trial court

for execution of sentence.

        A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




MARY J. BOYLE, JUDGE

MELODY J. STEWART, P.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR